DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5,10-12,15-18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by Zhou (2020/0196972).
Zhou discloses 1. A computer-implemented method for generating a final image comprising:
receiving sinogram data from an image scanning system; (Zhou, Fig. 12, #251, “[0044] Moreover, in certain implementations, the high-kV projection data and the low-kV projection data can be separately applied to two separate DL ANNs. For example, the DL ANNs can be two-channel networks in which one of the channels is the projection data and the second channel is a mask indicating which pixels in the sinogram are measured data and which are filled in by the sinogram completion process. Additionally or alternatively, the mask can be used in the loss/cost function used to train the DL ANN by applying a weighting that depends on the mask.”)
applying a plurality of masks to the sinogram data to generate a plurality of masked sinogram portions; (Zhou, “[0097] Because the DL-ANN networks 361A and 361B use only one or the other of the two kV-switching sinograms, each of the DL-ANN networks 361A and 361B do not have access to the complementary information provided by the other of the kV-switching sinograms. Nevertheless, the DL-ANN network 361A (361B) can be used a two channel network by applying a mask that is the same dimensions as the sinograms as the second channel. The pre-processed high-kV (low-kV) sinogram is applied as the first channel. For example, the mask can use a value of “1” to indicate that a given pixel was absent in the original high-kV sinogram, and use a value of “0” to indicate that a given pixel was present in the original high-kV sinogram. This additional information can help the DL-ANN network 361A (361B) to achieve better performance. The mask can also be applied in one or more of the other DL-ANN networks 361, 362, and 363 as a third channel to provide additional information and thereby improve performance.”; [0098] Additionally or alternatively, the mask can be applied to generate weights in a loss function that is used during offline training of the neural network(s). For example, pixel values that were initially absent from a kV-switching sinogram and are subsequently filled in during the sinogram completion process can be weighted more than values of the sinogram that were always present and have not been changed by the sinogram completion process. This weighting can improve convergence by favoring changes to the DL ANN networks that optimizes performance in the filled in regions of the sinograms. “”)
applying a plurality of fully connected layers of a neural network to the plurality of masked sinogram portions to generate a plurality of image patches; and (Zhou, “[0069] In FIG. 9A, CT projection data 251 that have been generated using either fast or sparse kV-switching are processed using steps 210, 220, 230 and 240 to generate high-quality basis/material images 257. The basis/material images 257 are often material-component images (e.g., the material components can be bone and water). However, other bases can also be used in place of material-components bases. For example, the basis decomposition can decompose the dual energy images into a Compton-scattering-attenuation basis and a photoelectric-effect-attenuation basis. Although the basis decomposition is more general than just material decomposition, the non-limiting example of material decomposition is often used herein to illustrate various implementations of method 202.”)
combining the plurality of image patches to generate a first image. (where slices are combined to form final 3d image)

Zhou discloses 2. The computer-implemented method of claim 1 wherein each one of the plurality of masks corresponds to one of the plurality of fully connected layers. (Zhou, “[0097] Because the DL-ANN networks 361A and 361B use only one or the other of the two kV-switching sinograms, each of the DL-ANN networks 361A and 361B do not have access to the complementary information provided by the other of the kV-switching sinograms. Nevertheless, the DL-ANN network 361A (361B) can be used a two channel network by applying a mask that is the same dimensions as the sinograms as the second channel. The pre-processed high-kV (low-kV) sinogram is applied as the first channel. For example, the mask can use a value of “1” to indicate that a given pixel was absent in the original high-kV sinogram, and use a value of “0” to indicate that a given pixel was present in the original high-kV sinogram. This additional information can help the DL-ANN network 361A (361B) to achieve better performance. The mask can also be applied in one or more of the other DL-ANN networks 361, 362, and 363 as a third channel to provide additional information and thereby improve performance.”; [0098] Additionally or alternatively, the mask can be applied to generate weights in a loss function that is used during offline training of the neural network(s). For example, pixel values that were initially absent from a kV-switching sinogram and are subsequently filled in during the sinogram completion process can be weighted more than values of the sinogram that were always present and have not been changed by the sinogram completion process. This weighting can improve convergence by favoring changes to the DL ANN networks that optimizes performance in the filled in regions of the sinograms. “”)


Zhou discloses 3. The computer-implemented method of claim 1 further comprising encoding the sinogram data prior to applying the plurality of masks to the sinogram data. (Zhou, Fig. 12, #210, Pre-processing)

Zhou discloses 4. The computer-implemented method of claim 3 wherein encoding the sinogram data comprises:applying a plurality of convolutional layers to the sinogram data, each convolutional layer including a plurality of kernels; and applying an activation function. (Zhou, Fig. 14A/14B)

Zhou discloses 5. The computer-implemented method of claim 1, wherein a size of the plurality of image patches is from 30 x 30 pixels to 50 x 50 pixels.
Zhou discloses the claimed invention except for “wherein a size of the plurality of image patches is from 30 x 30 pixels to 50 x 50 pixels”.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the output image any size including those between 30x30 and 50x50, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)

Claim 10 is rejected under similar grounds as claim 1.
Claim 11-12 is rejected under similar grounds as claim 3-4.
Claim 15 is rejected under similar grounds as claim 1.
Claim 16-17 is rejected under similar grounds as claim 2-3.

Zhou discloses 18. The system of claim 17, wherein encoding the sinogram data comprises:applying a plurality of convolutional layers to the sinogram data, each convolutional layer including a plurality of kernels; and applying a Parametric Rectified Linear Unit (PReLU) activation function. (Zhou, Fig. 14A/14B, paragraph 120 “The activation function can be a saturating activation functions (e.g., a sigmoid or hyperbolic tangent activation function) or rectified activation function (e.g., the Rectified Linear Unit (ReLU) applied in the first and second examples discussed above). ”)


Allowable Subject Matter
Claim 6-9,13-14,19-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANDHI THIRUGNANAM whose telephone number is (571)270-3261. The examiner can normally be reached M-F 8:30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GANDHI THIRUGNANAM/Primary Examiner, Art Unit 2662